Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 19 March 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


Treasury Department, March 19, 1792.
Gentlemen:
It has been represented to me that a sum of money, unusually large, has and will become due to the United States, from the importers into the district of Philadelphia, in the course of the current month. On this occasion I think it proper to remind you that the collector of that district, in consequence of standing circular instructions to the custom-houses, will receive from the merchants, upon equal terms with cash, the post-notes of the Bank of the United States, if not issued for a longer term of payment than thirty days after date. You will judge how far it may be convenient to you to make operations payable in such notes, which might not be convenient if payable immediately in specie or in cash notes.
It has occurred that such an operation may have special reference to those who have the payments to make, and it is particularly desirable, at the present crisis, that every reasonable accomodation should be afforded.
I am, gentlemen, &c.,
A. Hamilton, Secretary
The President and Directors of the Bank of the United States.
